In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         Filed: March 28, 2017

*    * *   *   *   *   *   *   *     *   *   *   *
                                                 *
MARY PICANCO,                                    *               UNPUBLISHED OPINION
                                                 *
                       Petitioner,               *               No. 14-1245V
                                                 *
v.                                               *               Special Master Gowen
                                                 *
SECRETARY OF HEALTH                              *               Decision on Damages;
AND HUMAN SERVICES,                              *               Joint Stipulation; Influenza (“Flu”)
                                                 *               Vaccine; Pityriasis Lichenoides et
                       Respondent.               *               Varioliformis Acuta (“PLEVA”)
                                                 *
*    * *   *   *   *   *   *   *     *   *   *   *

Ronald Craig Homer, Conway Homer, P.C., Boston, MA for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, D.C. for respondent.

                           DECISION ON JOINT STIPULATION1

       On December 31, 2014, Mary Picanco (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of an influenza (“flu”) vaccine
administered on September 11, 2013, she developed pityriasis lichenoides et varioliformis acuta
(“PLEVA”), with residual injuries lasting for more than six months. Stipulation (ECF No. 49), ¶¶
2, 4.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I
intend to post this ruling on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).

                                                     1
        On March 27, 2017, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 49). Respondent denies that the flu vaccine
caused any injury to petitioner. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

      The parties stipulate that petitioner shall receive a lump sum of $100,000.00, in the
form of a check payable to petitioner, Ms. Mary Picanco. Joint Stipulation at ¶ 8.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court is directed to enter judgment in accordance with the
parties’ stipulation.3

       IT IS SO ORDERED.
                                                              s/Thomas L. Gowen
                                                              Thomas L. Gowen
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                  2